RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s amendments to the specification, replacement drawings, claim amendments, and remarks filed on 2/16/2021 have been received. In the response filed on 2/16/2021, claims 19 and 24 were amended. 
Claims 1-30 are pending. Claims 1-18 and 25-30 are withdrawn from consideration. Claims 19-24 are rejected.

Withdrawn Rejections
The objections to the drawings and specification, made of record in the office action mailed on 11/13/2020, have been withdrawn due to applicant’s amendment filed on 2/16/2021. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:


Claim 24 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claim 24 recites “performing an alkaline treatment, bringing the resulting mixture to a pH of between 6.5 and 8.5 and keeping it in agitation for a period of between 20 and 60 minutes, at a temperature of between 60 and 90 °C”. 
The specification discloses an alkali treatment procedure which includes mixing the initial vegetable matter with water in the presence of hydrogen peroxide, bringing this mixture to a pH of above 9 and keeping it in agitation for some time, at least, 20 minutes, at a temperature of between 75 °C and 95 °C (emphasis added, specification, p. 3, ln. 2-6). 
The specification discloses a neutral washing procedure which includes mixing the initial vegetable matter with water, bring this mixture to a pH of between 6.5 and 8.5 and keep in agitation for a period of between 20 and 60 minutes, at a temperature of between 60 and 90 °C (emphasis added, specification, p. 3, ln. 14-18). 
The specification does not disclose an alkali treatment procedure performed at a pH of between 6.5 and 8.5, agitating between 20 and 60 minutes, and at a temperature of between 60 and 90 °C.
The specification fails to disclose the combination of elements presented in amended claim 24. The combination of elements presented in amended claim 24 represents new matter. The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Transitional phrase “solely includes”
Claim 19 is indefinite because the meaning of the transitional phrase “solely includes” is not clear. In claim interpretation, the transitional phrases “comprising”, “consisting essentially of” and “consisting of” have clearly established meanings. Instead of using a transitional phrase with a clear and established meaning, applicant invented the transitional phrase “solely includes”. Since the meaning of the phrase “solely includes” is not clear, the scope of the claim is not clear. 
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics 
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. MPEP 2111.01 IV. In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art. MPEP 2111.01 III.
In the present case, the specification does not include the word “solely”. The specification does not define the meaning of the phrase “solely includes”. As such, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.
The two words in the phrase “solely includes” are contradictory. The American Heritage(R) Dictionary of the English Language defines “solely” as “Entirely; exclusively”. The Dictionary defines “include” as “To contain or take in as a part, element, or member” and “To consider as part of or allow into a group or class”.  
Note also that dependent claim 24 adds additional steps to the steps recited in claim 19. As such, applicant could not have intended the transitional phrase “solely includes” to exclude unrecited steps. 
Since the meaning of the phrase “solely includes” is not clear, the treatment (i.e., the inclusion or exclusion) of unrecited additional components or steps is not clear. Therefore, the scope of the claim is not clear. 
Other 112(b) issues
Claim 19 is indefinite because the meaning of the term “mixture” (ln. 3, 4, and 6) is not clear. The term “mixture” is ambiguous. The term “mixture” references a variety of different mixtures. The claim recites a mixture that is a mixture of water and plant protein (ln. 3). The claim recites a mixture that is a mixture of water, plant protein, and a pH adjusting agent* (ln 3-4). The claim recites a mixture that is washed (ln. 6). The claim recites a mixture that has undergone a solid-liquid separation (ln. 6). Each 
* NOTE: The phrase “bringing the mixture to a pH of between 2 and 4” means something was added to change the pH. The examiner has termed that something a “pH adjusting agent”. 

Claim 20 is indefinite because it is not clear which of claim 19’s mixtures claim 20 further defines. Claim 20 depends from claim 19. Claim 19 step a3) recites two different mixtures  (ln. 3 and 4). The term “mixture” is ambiguous. Claim 19 recites a mixture that is a mixture of water and plant protein (ln. 3). Claim 19 recites a mixture that is a mixture of water, plant protein, and a pH adjusting agent* (see NOTE above, ln 3-4). The two “mixture[s]” have different compositions. It is not clear which of claim 19’s mixtures claim 20 further limits. 
Claim 24 recites the limitation "the resulting mixture" in lines 3, 4, 6, 7, 9, and 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 depends from claim 19. Neither claim establishes or defines a “resulting mixture”. It is not clear whether the mixture of protein and water (claim 19, ln. 3) is the resulting mixture; whether the mixture of protein, water, and acid (claim 19, ln. 3-4) is the resulting mixture; whether the washed mixture (claim 19, ln. 6-7) is the resulting mixture; or whether some other mixture is “the resulting mixture”. 
Claim 24 is indefinite because the meaning of the phrase “mixing the resulting mixture and at least one type of protease enzyme, bringing the resulting mixture to a pH of between 3 and 10 and keeping it in agitation” (ln. 3-5) is not clear. The phrase “the resulting mixture” (ln. 3 and 4; also the “it”, ln. 4) is ambiguous. The phrase “the resulting mixture” references a variety of different mixtures. It is not clear whether “the resulting mixture” is a mixture from claim 19; whether “the resulting mixture” is the mixture of “the resulting mixture” and enzyme; or whether “the resulting mixture” is “the resulting mixture” and a pH adjusting agent. 
Claim 24 is indefinite because the meaning of the phrase “mixing the resulting mixture in the presence of hydrogen peroxide, bringing the resulting mixture to a pH of 
Claim 24 is indefinite because the meaning of the phrase “mixing the resulting mixture in the presence of hydrogen peroxide, bringing the resulting mixture to a pH of above 9 and keeping it in agitation” (ln. 6-8) is not clear. The phrase “the resulting mixture” (ln. 6 and 7; also the “it”, ln. 7) is ambiguous. The phrase “the resulting mixture” references a variety of different mixtures. It is not clear whether “the resulting mixture” is a mixture from claim 19; whether “the resulting mixture” is the mixture of “the resulting mixture” and hydrogen peroxide; or whether “the resulting mixture” is “the resulting mixture” and a pH adjusting agent. 
Claim 24 is indefinite because the meaning of the phrase “mixing the resulting mixture and performing an alkaline treatment, bringing the resulting mixture to a pH of between 6.5 and 8.5 and keeping it in agitation” (ln. 9-12) is not clear. It is not clear whether the term “mixing” is the act of agitating or whether the term requires addition of some ingredient with the resulting mixture. It is not clear what ingredient is mixed with the resulting mixture.
Claim 24 is indefinite because the meaning of the phrase “mixing the resulting mixture and performing an alkaline treatment, bringing the resulting mixture to a pH of between 6.5 and 8.5 and keeping it in agitation” (ln. 9-12) is not clear. The phrase “the resulting mixture” (ln. 9 and 10; also the “it”, ln. 10) is ambiguous. The phrase “the resulting mixture” references a variety of different mixtures. It is not clear whether “the resulting mixture” is a mixture from claim 19; whether “the resulting mixture” is the mixture of “the resulting mixture” and alkaline agent; or whether “the resulting mixture” is “the resulting mixture” and a pH adjusting agent. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
If the transitional phrase “solely includes” excludes unrecited elements and steps, then claim 24 is rejected for failing to further limit the subject matter of the claim upon which it depends or failing to include all the limitations of the claim upon which it depends. 
Claim 24 depends from claim 19. Claim 24 recites a “procedure according to claim 19, which includes carrying out stages (a3) and (b3) and then carrying out” an additional “step”. If claim 19 excludes unrecited steps, then claim 24 fails to further limit claim 19 because claim 24 adds additional steps. Alternatively, if claim 19 excludes unrecited steps, then claim 24 fails to include all of the limitations of claim 19 because it ignores the exclusionary language of the transitional phrase and adds additional steps. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comment
Per MPEP 2111.01 II, it is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 

The fact that this office action includes prior art rejections does not imply the claims meet the requirements of 35 USC 112. In the interest of compact prosecution, the prior art and the 35 USC 112 rejections are made in one office action.  

As discussed above, it is not clear how the transitional phrase “solely includes” defines the scope of the claims. 
The following rejections treat the phrase  “solely includes” in two ways. First, there are rejections based upon “solely includes” excluding the limitations of claim 24 (i.e., rejections of claims 19-23 as obvious over Green). Second, there are rejections based upon “solely includes” not excluding the additional alternative steps that are recited in claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green et al., US 2014/0256914 A1.

Claim Interpretation
As discussed in the 35 USC 112 rejections above, the meaning of the transitional phrase “solely includes” 1) is not clear; and 2) results in claim 24 failing to further limit 
For the purposes of this rejection, the transitional phrase “solely includes” is interpreted as excluding the additional steps that are recited in claim 24. At this time, claim 24 is not rejected as obvious over Green. 

Prior art rejections
Regarding claims 19 and 20: Green discloses an acid washing procedure (para 0057) that reduces contaminants in vegetable protein (para 0058).
Step a3) (claim 19, ln. 3-5)
Green discloses a procedure which solely includes performing the following steps at least once: a3) Mixing vegetable protein (mixture of aqueous pulse protein solution and residual pulse protein source, para 0057) with water (aqueous diluent, para 0057) to form a mixture (diluted mixture, para 0057), bringing the mixture to a pH of between 2 and 4 (adjusted in pH to a value of about 1.5 to about 4.4, preferably about 2 to about 4, para 0057). 
With respect to the phrase “keeping the mixture in agitation for a period of between 20 and 60 minutes” (ln. 4-5):
In para [0057], Green discloses the pH is adjusted to about 2 to about 4. Green discloses the pH is adjusted by “any suitable food grade acid, such as hydrochloric acid or phosphoric acid”. 
However, in para [0057] Green does not disclose agitation. 
Green discloses an initial protein solubilization step that includes agitation for about 1 to about 60 minutes (para 0048). Green discloses the agitation decreases the solubilization time (para 0048). Green discloses the pH of the initial solubilization step is adjusted by “the use of any convenient food grade acid, usually hydrochloric acid or phosphoric acid” (para 0050). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to agitate a pH adjusted mixture for about 1 to about 60 minutes, as taught in Green, wherein the agitation step is performed with a subsequent pH adjustment step, to obtain an acid washing procedure having a step of bringing the 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Step b3) (claim 19, ln. 6-7)
Green discloses a procedure which solely includes performing the following steps at least once: b3) Performing a wash (para 0058) and a solid-liquid separation (acidified aqueous pulse protein solution then may be separated from the residual pulse protein source, para 0057) to reduce contaminants (washed to remove contaminants, para 0058).  
The phrase an “acid washing procedure for reducing contaminants in vegetable protein” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, Green suggests the recited steps. Green discloses the steps  remove contaminants (para 0058). The phrase does not result in a manipulative difference between the claimed invention and the prior art. Therefore, the phrase does not patentably distinguish the claimed invention from the prior art. 

Regarding claim 20: Green discloses pH in the range of about 1.5 to about 4.4, preferably about 2 to about 4 (para 0057). 
Regarding claim 21: Green discloses agitation for about 1 to about 60 minutes (para 0048). 
Regarding claims 22 and 23: Green discloses the temperature is in a range of about 1 °C to about 100 °C or in a range of about 15 °C to about 65 °C (para 0057). 




Claims 19 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spinelli et al., US 2016/0309743 A1.

Claim Interpretation
As discussed in the 35 USC 112 rejections above, the meaning of the transitional phrase “solely includes” 1) is not clear; and 2) results in claim 24 failing to further limit the subject matter of the claim upon which it depends and/or for failing to include all the limitations of the claim upon which it depends.  
For the purposes of this rejection, the transitional phrase “solely includes” is interpreted as “comprising”. In other words, claim 19 at a minimum does not exclude the additional alternative steps that are recited in claim 24.
Prior art rejections
Regarding claims 19 and 24: Spinelli discloses a vegetable protein (processing plant-based food items for the extraction of protein, para 0002) acid washing procedure (abstract) 
Step a3) (claim 19, ln. 3-5)
Spinelli discloses a3) Mixing the vegetable matter protein (protein rich stream, para 0042) with an acid (para 0042). Spinelli discloses acid in the form of an aqueous solution (aqueous phosphoric acid, para 0079). Spinelli discloses the mixture of vegetable matter protein (protein rich stream) and acid has a pH in the range of 4.0-4.8 (para 0043). Spinelli discloses agitating the mixture (agitation, para 0043).
With respect to the phrase “keeping the mixture in agitation for a period of between 20 and 60 minutes” (ln. 4-5): 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. 
In the present case, Spinelli discloses agitating a mixture comprising protein and acid (para 0043). Spinelli discloses an exemplary embodiment where the mixture was agitated for “approximately 75 minutes” (para 0079).
Spinelli does not expressly disclose agitation for a period of between 20 and 60 minutes. 
Similar to Aller, the claimed range (time) is different than that of the prior art. As such, the claimed time represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
Step b3) (claim 19, ln. 6-7)
Spinelli discloses performing a wash (para 0044 and 0045) and a solid-liquid separation on the mixture (wash station further includes wash separator, para 0045) to reduce the contaminants (implicit within the disclosed concept of washing).
The phrase an “acid washing procedure for reducing contaminants in vegetable protein” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, Spinelli suggests a process as recited in steps (a3) and (b3). Therefore, the phrase does not result in a manipulative difference between the claimed 
Procedure according to claim 19, which includes carrying out stages (a3) and (b3) and then carrying out a step of mixing the resulting mixture and at least one type of protease enzyme, bringing the resulting mixture to a pH of between 3 and 10 and keeping it in agitation for a period of at least 20 minutes, at a temperature of between 20 and 90 °C; (claim 24, ln. 1-5)
Spinelli discloses mixing the resulting mixture and at least one type of protease enzyme (para 0046). Spinelli discloses bringing the resulting mixture to a pH of between 3 and 10 (final pH of 6.5-7.5, para 0046). 
Spinelli discloses pH adjustments, temperature, and hold times for the mixer are specific to optimal enzymatic reactivity (para 0046). In an exemplary embodiment, Spinelli discloses keeping it in agitation for a period of at least 20 minutes (the enzymatic reaction is allowed to take place for approximately 30 min under low shear conditions, para 0081). 
With respect to the “temperature of between 20 and 90 °C”: The limitation is prima facie obvious for the following reasons. 
First, the discussion of MPEP 2144.05 II applies here as above. Spinelli discloses temperature is specific to optimal enzymatic reactivity (para 0046). In the present case, the temperature for the step that includes the enzyme represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Second, Spinelli discloses a High Temperature/Short Time pasteurizer can terminate the enzymatic reaction (para 0081). Spinelli discloses the pasteurizer performs pasteurization at a minimum temperature of 60°C (para 0049). As such, one having ordinary skill in the art at the time the invention was filed would understand that Spinelli suggests an enzyme reaction temperature that is less than 60°C. 
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant argues the present disclosure does not require the addition of any salt product in order to precipitate out the final protein product (remarks, p. 12). Applicant argues Green discloses that the pulse protein source is "extracted with water" to form a solution, and the resulting solution is "treated with calcium salt to precipitate phytic acid" (remarks, p. 12, citing to Abstract). Examiner is not persuaded by this argument for the reasons provided in the new grounds of rejection. The amends changed the claim from treating an “initial vegetable matter” (i.e., Green’s “pulse protein source”) to “vegetable protein”. The new grounds of rejection explain how Green discloses the claimed process based upon the newly recited “vegetable protein”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619